Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, it is unclear how the outrigger arms are both spaced away from their respective uprights and in use for connection to their respective uprights.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peota (US 8,028,846).

Regarding claim 27, Peota discloses a temporary support (Fig.1) configured to support uprights during construction of a tower of a racking bay (intended use), said temporary support including first and second outriggers arms (24, each end; Fig.1) and a link arm (300), the link arm in use arranged to extend between the first and second outrigger arms (Fig.1), said first outrigger arm arranged in use for connection to a first upright (39) and the second outrigger arm arranged in use for connection to a second upright (360), wherein the first outrigger arm is parallel to the second outrigger arm (Fig.1), and wherein the first outrigger arm and second outrigger arm in use are each spaced away from their respective uprights (see 112 rejection above) so as to be located in an open area that is outside of an outer perimeter of the tower of the racking bay (Fig.1).  

Regarding claim 30, Peota discloses a racking bay including a plurality of towers constructed from uprights and shelf frames (Fig.1), the uprights having been supported during construction of a tower by a temporary support (Fig.1) in accordance with claim 27.  

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 112 rejection above.
Claims 31 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 28 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the connection between the first outrigger arm and first upright is releasable, and the connection between the link arm and the second outrigger arm is such as to enable the link arm to be swung to a second position when the connection between the first outrigger arm and the first upright is released, and in the second position the first outrigger arm is arranged for connection to a third upright whilst the connection between the second outrigger arm and the second upright is retained.  
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 31 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a method of constructing a tower of a racking bay, the method including using a temporary support to support uprights during construction of the tower, the temporary support including a link arm, arranging the link arm to enable temporary connection between a first upright and a second upright of the racking bay, the link arm being located in an open area that is outside of an outer perimeter of the tower of the racking bay, including swinging the link arm between a first position and a second position with the link arm remaining in the open area, the method further including use of a first outrigger arm and a second outrigger arm, the first and second outrigger arms arranged in parallel to each other so that when the link arm is in the first position the first outrigger arm is arranged for connection to the first upright and the second outrigger arm is arranged for connection to the second upright.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The amendment filed 11/2/2022 has introduced a new 112 rejection of the claims, see above.
Applicant's arguments filed 11/2/2022 with respect to the 102 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McDowell, Davis, Finck and Stough further disclose elements of a temporary support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652